

113 SRES 227 ATS: To commemorate the 70th anniversary of the heroic rescue of Danish Jews during the Second World War by the Danish people. 
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 227IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Menendez (for himself and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 30, 2013Reported by Mr. Menendez, without amendmentOctober 4, 2013Considered and agreed toRESOLUTIONTo commemorate the 70th anniversary of the
		  heroic rescue of Danish Jews during the Second World War by the Danish people.
		  Whereas, in the fall of 1943, the Nazis occupied Denmark
			 and issued orders that the Danes deport all Danish Jews to concentration camps
			 where the Jews would eventually be exterminated;Whereas the Danish people, as a result of the Nazi
			 mandate, refused to accept the prosecution of the Jews and began a mission of
			 mercy on October 1, 1943, smuggling Jews across the Oresund Strait to neutral
			 Sweden via small boats and fishing cutters;Whereas the Danish rescuers unselfishly risked their own
			 lives, avoiding German patrols for weeks during the rescue operations;Whereas approximately 90 percent of the Danish Jews were
			 saved from certain death at the hands of the Nazis by the sheer courage and
			 compassion demonstrated by the Danes; andWhereas it is imperative that future generations continue
			 to remember and understand what happened so that the horrors of the Holocaust
			 will never be repeated: Now, therefore, be itThat the Senate—(1)recognizes and
			 commemorates the bravery and valor of those Danes who participated in the 1943
			 rescue operations that saved the lives of 7,300 Jews who would otherwise have
			 perished in Nazi concentration camps; and(2)declares that the
			 world owes a great debt to these Danes who did not turn a blind eye on the
			 dangers that faced Jews under Nazi occupation and continue to serve as
			 inspiration to others in times of difficulties and challenges.